DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,047,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘135 essentially anticipate the instantly claimed invention.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 10-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al., US 5,941,041.
Regarding claim 1:
Robinson discloses a moulded cladding panel, comprising: 
a hollow plastic body formed by rotational moulding (col. 2, ll. 24-26), the body having a length, a width and a depth, a first end, an opposite second end, an upper section, an opposite lower section, a first major face defined by a front wall extending from the first end to the second end and from the upper section to the lower section, and a second major face defined by a back wall opposite the first major face, the second major face extending from the first end to the second end and from the upper section to the lower section (refer to Figs. 1-4, the panel can be oriented in a variety of ways as shown in Figs. 7-14); 
wherein the front wall and the back wall are connected to each other by the first end, the second end, the upper section, and the lower section to define a substantially closed hollow shell structure enclosing a hollow interior of the body; 
wherein the upper section defines a plurality of first mounting formations (6 and ship lap 12, 14) to facilitate mounting of the panel to a structure to be clad; 
wherein the lower section defines a plurality of second mounting formations (8 and the opposing sides of ship lap 12 and 14) to facilitate mounting the panel to the structure; and 
wherein the first mounting formations are disposed at an upper part of the second major face, wherein the first major face is an externally facing face of the panel and the second major face faces the structure when the panel is mounted to the structure.
Regarding claim 2:
Robinson discloses wherein the second major face defines a plurality of asymmetric surface variations (22, 24).
Regarding claim 3:
Robinson discloses wherein the body is free of internal non-moulding reinforcing structure.
Regarding claim 4:
Robinson discloses wherein a vertical cross-sectional profile of the body is varied across the length of the body.
Regarding claims 5 and 6:
Robinson discloses wherein the first mounting formations are disposed on an inwardly recessed area (2) of the second major face that is arranged to be generally horizontal when the panel is mounted to the structure in a vertical orientation (the panel may be oriented in a number of directions as shown in the embodiments of the figures).
Regarding claim 7:
Robinson discloses wherein the mounting formations comprise a central mounting formation (6 and 8) and at least first and second side mounting formations that are disposed on respective first and second lateral sides of the central mounting formation.
Regarding claim 8:
Robinson discloses wherein the first and second side mounting formations are arranged to permit movement of the body relative to the structure (they can slide relative to each other) and the central mounting formation is arranged to keep a central part of the body substantially laterally fixed relative to the structure (it can be fastened through the apertures).
Regarding claim 10:
Robinson discloses wherein the second mounting formations have different formations from the first mounting formations (one is a slot, the other is a protrusion).
Regarding claims 11-12:
Robinson discloses wherein the second mounting formations comprise a plurality of second apertures in the second major face (15, 17 and the aperture through 8), wherein the second apertures do not define openings into the hollow interior of the body.
Regarding claim 13:
Robinson discloses wherein the body is an integrally formed unitary body.
Regarding claims 17-20:
Robinson discloses a cladded structure and the method of erecting it (refer to Fig. 14) comprising:
support structure that is fixed relative to the ground; and
at least one panel according to claim 1 mounted to the support structure;
wherein two of the panels are positioned end-to-end in a line along the support structure.

Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yodock, III et al., US 2010/0111602.
Regarding claim 1:
Yodock discloses a moulded cladding panel, comprising: 
a hollow plastic body formed by rotational moulding (para. 0090), the body having a length, a width and a depth, a first end, an opposite second end, an upper section, an opposite lower section, a first major face defined by a front wall extending from the first end to the second end and from the upper section to the lower section, and a second major face defined by a back wall opposite the first major face, the second major face extending from the first end to the second end and from the upper section to the lower section (refer to Fig. 1); 
wherein the front wall and the back wall are connected to each other by the first end, the second end, the upper section, and the lower section to define a substantially closed hollow shell structure enclosing a hollow interior of the body; 
wherein the upper section defines a plurality of first mounting formations (72) to facilitate mounting of the panel to a structure to be clad; 
wherein the lower section defines a plurality of second mounting formations (34) to facilitate mounting the panel to the structure; and 
wherein the first mounting formations are disposed at an upper part of the second major face, wherein the first major face is an externally facing face of the panel and the second major face faces the structure when the panel is mounted to the structure (the structure is symmetrical).
Regarding claim 7:
Yodock discloses wherein the mounting formations comprise a central mounting formation (82) and at least first and second side mounting formations (59/61) that are disposed on respective lateral side of the central mounting formation.
Regarding claim 9:
Yodock discloses wherein the central mounting formation comprises a non-slotted aperture (82) and the first and second side mounting formations each comprise a slotted aperture (59).

Claim Rejections - 35 USC § 103
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al., US 5,941,041.
Regarding claims 14-16:
Robinson does not expressly disclose the size and dimensions of the length, depth and width of the panel.
It would have been an obvious matter of design choice to change the dimensions of the panel, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from varying the dimensions of the panel. There is no evidence that the claimed dimensions not specifically taught by Van Dijk provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has made no specific arguments pertaining to how the double patenting rejection is unwarranted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633